DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 1/31/2019. 
The application has claims 1-20 present. All the claims have been examined.
The information disclosure statement (IDS) submitted on 4/18/2020 and 7/01/2020 have been considered by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-20 .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 7-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Heo et al. (US 20180032491), in view of Bedrax-Weiss et al. (US 8719265) (hereinafter Bedrax).

In regards to claim 1 and 11, Heo teaches a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured, when executed by the one or more processors, to perform: periodically visit one or more dynamically-(see FIG. 1, 4 and 6, abstract and at least para 27, 52-53, 83, pre- rendering  dynamic pages that have scripts and stylesheets and storing in image file – static. Periodically updated the webpages data para 83); receiving a first request for a first requested webpage from a computing device of a user to view the first requested webpage; searching the content delivery computer to identify a match between the first requested webpage of the first request and a first pre-rendered webpage of the one or more pre-rendered webpages stored in the content delivery computer; and upon identifying the match between the first requested webpage and the first pre- rendered webpage and in response to the first request, automatically transmitting, from the content delivery computer for display on the computing device of the user, the HTML code in the static content format for the first pre- rendered webpage (see FIG. 5, 6 and at least para 65-71, 77-83; receiving a request and matching request to available stored webpage and providing the page for display after a match to the request has been found).
Heo fails to specifically teach using a bot to periodically visit one or more dynamically-generated webpages of a website and to automatically retrieve HTML code for the one or more dynamically-generated webpages of the website; in response to using the bot, automatically storing, in a content delivery computer, the HTML code for the one or more dynamically-generated webpages, 
Bedrax teaches using a bot to periodically visit one or more dynamically-generated webpages of a website and to automatically retrieve HTML code for the one or more dynamically-generated webpages of the website; in response to using the bot, automatically storing, in a content delivery  (see col 3 lines 43 to col 4 line 5, teaches using web crawler to store page data and to maintain crawled documents).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Bedrax to modify Heo, since it would have improve retrieving and maintain periodically the webpage content done by Heo.

In regards to claims 2 and 12, Heo teaches wherein the one or more dynamically-generated webpages comprise a homepage of the website (see para 32, Host and associated pages).

In regards to claim 3 and 13, although Heo doesn’t specifically teach wherein: the one or more dynamically-generated webpages comprise different homepages of the website for different store locations of a retailer. 
Heo provides examples of a Host and all associated pages (see para 32-33).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings with any host homepages including retail store since they are all webpages used for different companies, people or things with similar markup language, therefore it would have been obvious to apply the same method to other types of websites.

In regards to claim 7 and 17, Heo teaches the system of claim 1, wherein: automatically storing the HTML code further comprises automatically storing the HTML code in cache memory of the content delivery computer; and automatically transmitting the HTML code further comprises automatically transmitting the HTML code from the cache memory of the content delivery computer (see at least para 83-84, store in cache) .

(see para 27, 52-53, 75-76, 83, storing webpage content and portions into static formats); and automatically transmitting the HTML code further comprises: automatically transmitting, from the content delivery computer for display on the computer device of the user, the first HTML code in the static content format of a first portion of the first pre-rendered webpage; and automatically transmitting second HTML code in dynamic content format of a second portion of the first pre-rendered webpage (see FIG. 5, 6 and at least para 65-71, 75-76, 77-83 sending and displaying the all parts or portions of the pre rendered pages)

In regards to claims 9 and 19, Heo teaches wherein when searching the content delivery computer does not identify the match, the computing instructions are further configured, when executed by the one or more processors, to perform: using a server-side rendering process to facilitate displaying, on the computing device of the user, a first one of the one or more dynamically-generated webpages matching the first requested webpage requested by the user (see para 70, 88, if not pre-render web sending a server request for the page).

In regards to claims 10 and 20, Heo teaches wherein when searching the content delivery computer does not identify the match: a client-side rendering process is used to facilitate displaying, on the computing device of the user, a first one of the one or more dynamically-generated webpages (see para 70-72, if not pre-render web providing a client rendering of the requested page).


Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Heo et al. (US 20180032491), in view of Bedrax-Weiss et al. (US 8719265) (hereinafter Bedrax) as applied to claims above, in view of Obata et al. (US 20050165778).

In regards to claims 4 and 14, Heo does not specifically teach wherein: periodically using the bot further comprises using the bot to visit each of the one or more dynamically-generated webpages at least once every six hours.
Obata teaches periodically using the bot further comprises using the bot to visit each of the one or more dynamically-generated webpages at least once every six hours (see para 8, crawling pages periodically visited pages in order to check for changes) .
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Obata to modify Heo, since it would have improve retrieving and maintain periodically the webpage content by checking for changes in the content.
Allowable Subject Matter
Claim 5-6, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after overcoming the 112th rejection on claims 15-16.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144